DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Election/Restrictions

Applicant’s election without traverse of Group I: Claims 1-16 in the reply filed on 05/25/2022 is acknowledged. The Applicant’s election without traverse of Species A, for which claims 1-11 and 13-16 are readable, is also acknowledged. 

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-2, 10-11, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 13-14, and 16 of copending Application No. 17/144,252 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite subject matter that are within the same scope of one another. Each application claims similar toner compositions that share sufficiently similar materials that have sufficiently similar physical properties. 
For instance, the toner compositions of both applications contain an amorphous polyester resin and a crystalline polyester resin (claim 1 of ‘050 and claim 4 of ‘252). Both toner compositions further contain an Mg element having overlapping ranges of Net intensities determined by x-ray fluorescence (claims 1-2 of ‘050 and claim 1 of ‘252). For instance, in both applications, a Net intensity of the Mg element determined by x-ray fluorescence is at least 0.10 kcps (claim 1 of both ‘050 and ‘252). 
Furthermore, the toner compositions of both applications contain a release agent that includes an ester of a higher fatty acid having a monohydric or polyhydric alcohol having overlapping ranges of carbon atoms (claim 10 of ‘050 and claim 13 of ‘252). Both toner compositions also include at least two crystalline resin domains satisfying the same conditions (A), (B1), (C), and (D) (claim 11 of ‘050 and claim 14 of ‘252). Finally, both applications recite an electrostatic image developer comprising the toner composition (claim 16 of both ‘050 and ‘252).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections




Claims 14 is objected to because of the following informalities:

Claim 14 recites the limitation “wherein a proportion of the toner particle to entire toner particles is 40% or more by number”, when it should recite “wherein a proportion of the toner particle to the entire toner particles is 40% or more by number”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “wherein a proportion of the toner particle to entire toner particles is 40% or more by number”. Similarly, claim 15 recites the limitation “wherein the proportion of the toner particle to the entire toner particles is 70% or more by number”. The meaning of these limitations is not defined in prior claims, so the claims are unclear. According to the instant specification, the toner particles of the instant invention may be either first toner particles, defined by those that satisfy the conditions of instant claim 11, or second toner particles, defined by those that satisfy the conditions of withdrawn instant claim 12 (see pg. 31-32 of the instant specification). Since the specification recites that the toner particles of the instant invention may be only either the first toner particles or the second toner particles, a proportion of either first or second toner particle with respect to the total number of toner particles would always be 100%.
Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kayamori et al. (US 10,146,147 B2), in view of Yamawaki et al. (US 2017/0329246 A1), further in view of Fukutome (JP 2014006339 A) (references herein made with respect to English machine translation attached), and even further in view of Shirai et al. (US 2003/0039910 A1).

Kayamori teaches a magenta toner for electrostatic charge image development including a crystalline polyester resin and an amorphous resin as a binder resin, which is a means for improving low temperature fixability, scattering properties, GI value, saturation, and light fastness (Abstract). The magenta toner may be used as a magnetic or non-magnetic one-component developer, or as a two-component developer by mixing it with a carrier (Col. 22, lines 65-67). The magenta toner further contains a quinacridone-based pigment, metal element-containing monoazo pigment, and a naphthol AS-based pigment used in combination as a coloring agent (Col. 2, lines 30-34). The metal element-containing monoazo pigment is represented by General Formula (2) or (2’) (Col. 13, lines 63-67):

    PNG
    media_image1.png
    430
    495
    media_image1.png
    Greyscale

Figure 1. The general structure of the metal element-containing monoazo pigment.

In General Formula (2) or (2’), R and R’ denote a hydrogen atom, a halogen atom, or an optionally substituted alkyl group or alkoxy group. R” donates a halogen atom, or an optionally substituted alkyl group or alkoxy group, n3 is an integer of 0-4, X is a hydrogen atom or a carboxylic acid anion, M is a monovalent or divalent metal ion. And n is a number determined by a valence number of X and M so that the metal element-containing monoazo pigment is electrically neutral (Col. 14, lines 23-31). M is not particularly limited as long as it is a monovalent or divalent metal ion, but BA, Sr, CA, Mn, Na and the like are preferably used, and still more preferably Ca or Sr (Col. 14, lines 49-52).
	A specific example of the metal element-containing monoazo pigment represented by General Formula (2) or (2’) is C.I. Pigment Red 57:1 (Col. 15, line 7). In Preparation Example 8, Kayamori teaches for PR57:1 (Pigment Red 57:1), a solution of 22 parts by mass of calcium chloride dissolved in 90 parts by mass of water was added to 620 parts by mass of a 60% by mass of aqueous solution of PR57:1 before metal lake, and stirred for 60 minutes before subsequently heating at 70 ºC for 60 minutes while stirring to obtain a metal element-containing monoazo pigment suspension in water (Col. 27, lines 45-55). In Example 10, 30% by mass of PR57:1 with respect to the total content of pigment was used (Table 1). Table 1 further specifies that PR57:1 contains Ca (calcium), thereby incorporating a Ca element into the toner of Example 10. Furthermore, in the manufacturing of Toner 1, an aqueous solution of 30 parts by mass of magnesium chloride was dissolved in 30 parts by mass of ion exchanged water and combined with the crystalline polyester resin (1) (Col. 28, lines 5-10), thereby incorporating a Mg element and a Cl element into the toner of Example 10 (Col. 28, lines 54-57).
	The toner includes an amorphous polyester resin in the amorphous resin (Table 1, claim 10). In view of obtaining appropriate compatibility, and shape controllability of toner particles or image intensity after fixation, it is preferred to use an amorphous vinyl resin and an amorphous polyester resin in combination. The amorphous polyester resin is obtained by a polycondensation reaction of a divalent or higher carboxylic acid with a divalent or higher alcohol. As the polyvalent carboxylic acid, dicarboxylic acids such as fumaric acid, terephthalic acid, and dodecenyl succinic acid may be used alone or in a combination of two or more (Col. 6, lines 34-55). As the polyhydric alcohol, dihydric alcohols such as an ethylene oxide adduct of bisphenol A and a propylene oxide adduct of bisphenol A may be used (Col. 6, lines 62-67).
The crystalline polyester can be among known polyester resins obtained by a polycondensation reaction of a divalent or higher carboxylic acid and a dihydric or higher alcohol (Col. 8, lines 18-21). In the Preparation of Example 2, crystalline polyester resin (2) was obtained using 267 parts by mass of dodecanediacid (1,10-decanedicarboxylic acid) and 206 parts by mass of 1,9-nonanediol (Col. 24, lines 21-24). Crystalline resin (2) of Kayamori is very similar to the Applicant’s crystalline polyester resin (B). Both crystalline polyester resins utilize the same raw material monomers in sufficiently similar proportions. For instance, crystalline resin (2) comprises of (267 parts dodecanediacid / 267 parts dodcanediacid + 206 parts 1,9-nonanediol) = 0.564, or 56.4% by mass of dodcanediacid, and 1.00 – 0.564 = 0.436 or 43.6% by mass 1,9-nonanediol. Crystalline resin polyester (B) of the instant invention comprises of (241 parts dodecanediacid / 241 parts dodcanediacid + 174 parts 1,9-nonanediol) = 0.58, or 58% by mass of dodcanediacid, and 1.00 – 0.58 = 0.42 or 42% by mass 1,9-nonanediol.
	Furthermore, Kayamori teaches that it is preferred that the binder resin has a domain matrix structure formed by dispersing a domain phase including the crystalline polyester resin in a matrix including the amorphous resin. It is preferred that the binder resin has the domain matrix structure, since this leads the domain to be a discontinuous pat, thereby causing relaxation of local stress, and a negatively charge crystalline resin is discontinuously present, so that a positively charge metal element-containing monoazo pigment is also attracted to improve dispersibility (Col. 12, lines 27-40).
	The toner base particles may contain a release agent, such as a wax. They wax may be polyolefin-based waxes, such as low molecular weight polypropylene, polyethylene, or oxidized type polypropylene and polyethylene, and ester-based waxes such as, carnauba wax, montan wax, and behenyl behenate (Col. 18, lines 45-56). 
	Kayamori is silent to teach Net intensities Nmg, NCa, and NCl, and the conditions required of the crystalline resin domains recited in claim 11. However, Yamawaki teaches a toner particle that contains a polyvalent metal element having a certain resistivity and when the toner particles are subjected to x-ray fluorescence analysis, a net intensity originating form the polyvalent metal element is 0.10 kcps or more and 30.00 kcps or less ([0011]). When the net intensity originating from the polyvalent metal element obtained by x-ray fluorescence analysis is 0.10 kcps or more, the effect of inhibiting charge-up is sufficiently provided. Because the presence of an excessively large amount of the polyvalent metal element is liable to cause fogging resulting from the leakage of charges in a high-temperature and high-humidity environment, the net intensity needs to be 30.00 kcps or less ([0019]-[0020]). Two or more polyvalent metal elements may be incorporated into the toner, so long as they have a resistivity within a certain range ([0019]). When the toner particles are produced by a wet production process, such as a polymerization process, the polyvalent metal element may be incorporated into raw materials or may be added through an aqueous medium during the production. The incorporation of the polyvalent metal element into the toner particles through an ionized state in the aqueous medium in the wet production process may be performed in view of uniformity. Aluminum, iron, magnesium, or calcium may be used as the polyvalent metal element because these elements have a relatively high ionization tendency and are easily ionized ([0020]). Any form of the polyvalent metal element may be incorporated during the production. The polyvalent metal element may be used in an elemental form or in the form of a halide, a hydroxide, an oxide, a sulfide, a carbonate, a sulfate, a hexafluorosilylate, an acetate, a thiosulfate, a phosphate, a chlorate, a nitrate, or the like. As described above, the polyvalent metal element may be incorporated into the toner particles through an ionized state in the aqueous medium ([0021]).
In Example 11, Yamawaki teaches the use of magnesium as the polyvalent metal element detected by X-ray fluorescence and the net intensity originating from the magnesium element was 0.20 kcps (Table 2). This net intensity falls within the claimed ranges of from 0.10 kcps or more and 0.40 kcps or less (claim 1) and 0.15 kcps or more and 0.35 kcps or less (claim 2). The resulting toner of Example 11 exhibited excellent fogging in high-humidity ([0223], less than 1.0%), excellent development endurance in normal-humidity ([0229], no soiling was observed on the developing roller or the photosensitive drum), and excellent storage stability ([0240], the toner remained unchanged after 15 days) (Table 3).
Similarly, in Example 29, Yamawaki teaches the use of calcium as the polyvalent metal element detected by X-ray fluorescence and the net intensity originating from the magnesium element was 2.50 kcps (Table 2). This net intensity falls within the claimed range of from 1.00 kcps or more and 3.00 kcps or less (claim 3 and claim 4) and meets an endpoint of the claimed range of from 1.20 kcps or more and 2.50 kcps or less (claim 5). The resulting toner of Example 29 also exhibited excellent fogging in high-humidity ([0223], less than 1.0%), excellent development endurance in normal-humidity ([0229], no soiling was observed on the developing roller or the photosensitive drum), and excellent storage stability ([0240], the toner remained unchanged after 15 days) (Table 3).
Furthermore, Fukutome teaches a toner that contains a crystalline resin (referred to as “polyester A”) and an amorphous resin (referred to as “polyester B”) ([0013]) where a domain made of the crystalline resin exists in a “sharp shape” and is oriented toward the inside of the toner from its surface ([0017]). When the domain exists in a “sharp shape”, the toner is excellent in fixing property when using thick paper and has excellent charge stability ([0017]). Fukutome also teaches that the maximum length and aspect ratio of the domain can be controlled within a predetermined range in view of a cross-sectional observation of the toner ([0014]). The crystalline resin domain has a high aspect ratio in view of providing the toner with excellent charge stability, and is dispersed in an elongated state in the toner ([0025]). The aspect ratio of the crystalline resin domain is 4.0 or more and 20.0 or less ([0029]). When the aspect ratio is less than 4.0, the charge retention effect as a capacitor formed by the crystalline resin and the amorphous resin is reduced, and leakage of electric charges occur. When the aspect ratio exceeds 20.0, the crystalline resin domains become too thin and the effect of transferring the heat applied to the toner surfaces into the toner is reduced, which deteriorates the fixing property under sever fixing conditions, such as paper fixing ([0029]). 
Additionally, Shirai teaches a toner that contains a binder resin containing a crystalline resin and an amorphous resin, where the crystalline resin (referred to as “crystalline polyester”) is dispersed as a domain ([0012]). When the amount of the crystalline resin contained is too large, the storage property of the toner is deteriorated by a large amount of the crystalline resin being exposed on the surface of the toner. Additionally, when the dispersibility of the crystalline resin is insufficient, image quality is deteriorated due to the unevenness of the triboelectric charges ([0012]). Shirai teaches that intensive studies were performed on the dispersibility of the crystalline resin and its effects, and as a result, it was found that when 90% or more of the dispersed domain of the crystalline resin has a diameter from 0.1 µm to 2 µm, all of the low-temperature fixing ability, the storage property, and the evenness of the desired triboelectric charges can be attained ([0012]). When the dispersed domain is elliptical, the diameter is defined as an average value of the lengths of the major axis and the minor axis ([0012]).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have perfected the charging properties of the toner of Kayamori by optimizing the net intensities of the Mg, Ca, and Cl elements incorporated into the toner, using the guidance of Yamawaki. It would have also been obvious to someone of ordinary skill to have optimized the aspect ratio and the length along a major axis of the domain phase containing the crystalline resin in the modified toner of Kayamori to reside within the ranges taught by Fukutome and Shirai, in view of charge control and toner fixability. Finally, it would have been obvious to adjust the orientation of the domain phases containing the crystalline resin to meet conditions (C) and (D) of claim 11 to further control the charge and fixability of the toner.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.A.E./Examiner, Art Unit 1737              

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        06/15/2022